Citation Nr: 1012986	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-10 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left eye 
disability.

2.  Entitlement to service connection for a left eye 
disability.




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from October 
1953 to December 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied reopening a claim for service 
connection for a left eye disability.

The issue of entitlement to service connection for a left 
eye disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a June 2006 decision, the RO denied entitlement to 
service connection for residuals of a left eye injury.  A 
timely appeal was not submitted, and the decision became 
final.

3.  Evidence associated with the claims file since the June 
2006 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a left eye disability or raises a reasonable 
possibility of substantiating a claim for service connection 
for a left eye disability.





CONCLUSIONS OF LAW

1.  The June 2006 RO decision that denied the claim for 
service connection for residuals of a left eye injury is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).

2.  As evidence received since the RO's June 2006 denial is 
new and material, the claim for service connection for a 
left eye disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  In light of the favorable determination with 
respect to whether new and material evidence has been 
submitted, however, no further discussion of VCAA compliance 
is needed concerning the issue of whether new and material 
evidence has been received in order to reopen a claim for 
entitlement to service connection for a left eye disability.  
Any to fulfill the requirements of VCAA will only result in 
harmless error to the Veteran.

New and Material Evidence

In a June 2006 rating decision, the RO denied the Veteran's 
claim for service connection residuals of a left eye injury.  
It was noted that although service treatment records showed 
that he complained of decreased visual acuity in the left 
eye following a flash while watching welding, he apparently 
reported a left eye injury since childhood during a VA 
examination, and there was no evidence that his current left 
eye disability was incurred in or aggravated by military 
service.

Evidence of record at the time of that decision included 
service treatment records, service personnel records, 
private and VA treatment records, and a VA examination 
report and opinion dated in May 2006.  

The Veteran attempted to reopen his claim for service 
connection for a left eye disability in September 2007, 
contending that the previous decision did not address the 
decrease in left eye vision shown during service or whether 
there was current objective evidence of flash burn 
residuals.  This appeal arises from the RO's March 2008 
decision that denied reopening the claim for service 
connection for a left eye disability.  Regardless of the 
RO's actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).
The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the June 2006 RO decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the June 2006 RO 
decision includes statements from the Veteran and his 
representative, VA treatment records dated from January 2006 
to May 2009, and private treatment records dated from 1993 
to April 2009.  

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
Further, the evidence is material.  The prior denial of 
service connection for a left eye disability was predicated 
on a lack of evidence showing that a current left eye 
disability, amblyopia, was incurred in or aggravated by 
military service.  In correspondence received from the 
Veteran and his representative in March 2009, he stated that 
he did not recall telling anyone that he had any eye 
problems in childhood.  They also reiterated that his 
service treatment records showed no eye disabilities at 
enlistment, a July 1958 report of a flash burn two years 
earlier from welding, and medical evidence of decreased left 
eye visual acuity of 20/100 in March 1959 that could not be 
corrected as well as amblyopia of the left eye.  This 
information is material in that it addresses the basis for 
the previous denial, namely medical evidence addressing 
whether he has a current left eye disability that was 
incurred in or aggravated by military service.  Thus, the 
claim must be reopened.


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for left eye 
amblyopia, claimed as a left eye disability; to this extent, 
the appeal is allowed.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

A review of the file leads the Board to the conclusion that 
additional development is required prior to adjudication of 
this claim.  As part of the development, the AMC/RO should 
request any private or VA treatment records for a left eye 
disability dated from May 2009 to the present time.

After the above development has been completed to the extent 
possible, the Veteran should be scheduled for an additional 
VA eye examination to evaluate the current nature and 
etiology of his claimed left eye disability.

The Board points out that the Veteran had 20/20 vision in 
both eyes and denied any eye trouble at enlistment in 
October 1953.  In July 1958 he reported left eye vision 
problems following a flash in his eye while watching welding 
two years earlier.  In a sick call note dated in March 1959 
he stated that he needed glasses.  He was referred for an 
eye clinic consultation, which detailed that his left eye 
visual acuity was 20/100 and could not be corrected to 
better than 20/100.  The diagnosis was left eye amblyopia, 
and no prescription was provided.  

In a VA eye examination report dated in May 2006, the 
Veteran reported being hit in the head above the left eye in 
the 1950s, which caused blurred vision in the left eye and 
weakness.  He also reported some flash burns to the cornea 
secondary to welding through the years.  He denied any other 
injuries or surgery to the eyes.  The impression was 
probable refractive amblyopia to the left eye since 
childhood; blurred vision unrelated to the injury in 1950; 
mild cataracts, both eyes, unrelated to the injury.  The 
examiner did not indicate whether he reviewed the claims 
folder, including the service treatment records; provide an 
opinion whether any pre-service left eye disability was 
aggravated by service; provide any opinion related to the -
in-service flash injury reported in 1958; or provide a 
medical rationale for his opinion that current amblyopia was 
present since childhood.  The Board finds that the Veteran 
must be provided with an adequate VA examination and medical 
opinion that addresses the in-service flash injury, and 
requests that the AMC/RO reviews the examination report to 
ensure that the examiner adequately addresses the questions 
asked before returning the claims folder to the Board.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his left eye disability, 
amblyopia.  Of particular interest are any 
VA or private treatment records from May 
2009 to the present.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above-requested records are 
received or determined to be unavailable, 
the AMC/RO should arrange for the Veteran 
to undergo a VA eye examination to 
determine the current nature and etiology 
of his left eye amblyopia.  All indicated 
tests and studies are to be performed, and 
a comprehensive social and occupational 
history are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for VA Eye 
Examination, revised on January 16, 2009.  
The examination must respond to the 
instructions contained therein.  The 
examiner is also requested to provide a 
detailed pre-service, active duty, and 
post-service ocular history that includes 
an occupational history.  As the Veteran 
has reported post-service employment as a 
welder, he should be questioned as to any 
eye injuries in the course of his 
employment.

Following a review of the claims folder, 
including service treatment records, and an 
examination of the Veteran, the examiner is 
requested to state whether the Veteran's 
amblyopia is a refractive error of the eye.  

In addition, the examiner should provide an 
opinion as to whether there is at least a 
50 percent probability or greater (at least 
as likely as not) that the Veteran has (1) 
any current left eye disability that was 
incurred as a result of service, to include 
a flash burn injury in 1956 that was 
reported in July 1958, and (2) whether he 
has any current left eye disability that 
was aggravated during military service.  
Any opinion provided should be reconciled 
with the findings noted by service 
treatment records.  The opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report. 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.  The AMC/RO should ensure that the 
examiner adequately addresses the questions 
asked before returning the claims folder to 
the Board.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


